                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF NEW YORK

______________________________

UNITED STATES OF AMERICA,                                             CORRECTED DECISION AND
                                                                           ORDER1
                                                                        17-CR-6017 CJS
vs.

RICHARD WILBERN,

                                   Defendant.

______________________________


                                              INTRODUCTION

         The matter is now before the Court on Defendant=s motion, ECF No. 81, to

exclude DNA evidence and for a Daubert Hearing. For the reasons discussed below,

the application is denied in its entirety.

                                              BACKGROUND

         During the investigation of the August 12, 2003, incident at the Xerox Federal

Credit Union which is the subject the two counts contained in Indictment 17-CR-6017,

forensic swabs were taken from an umbrella allegedly left behind by the perpetrator of

the crimes. In that regard, the government intends to introduce at trial evidence that

human Deoxyribonucleic Acid (ADNA@), sufficient for testing, was obtained at two

specific locations on the umbrella. From each of these two locations, two separate

swabs were taken by a criminalist at the Monroe County Public Safety Laboratory (AMC

Lab@).     Swabs labeled as 8.1 and 8.2 were obtained from one location, described as

the umbrella=s Aexternal wrap-around closure and button.@ Swabs labeled as 8.3 and 8.4


         1Corrected   to address typographical errors in citations.
were obtained from the other location, described as the umbrella=s Alower latch

mechanism@ found on the interior metal shaft of the umbrella. In subsequent testing,

the MC Lab was able to detect human DNA on Swabs 8.1 and 8.3, but, as to these

swabs, no DNA profiles were able to be developed.          However, the two remaining

swabs, 8.2 and 8.4, were allowed to dry and then packaged and stored at the MC Lab

pursuant to their preservation protocols, which included maintenance in the Polymerase

Chain Reaction (APCR@) freezer.

      Thereafter, in 2011, armed with the knowledge that significant advances had

been made in the field of DNA profiling, the MC Lab sent Swabs 8.2 and 8.4 to New

York City's Office of the Chief Medical Examiner (AOCME@).          Upon examining the

swabs, OCME confirmed the presence of human DNA on both swabs. OCME was

able to quantify the amount of DNA found at the locations - Swab 8.2 contained 88.2

picograms and Swab 8.4 contained 15.03 picograms.            Given these amounts, the

OCME utilized Low Copy Number (ALCN@) DNA testing.2 Based upon the testing, the

OCME determined that, as to Swab 8.2, there was a mixture of DNA from at least two

people. However, OCME was able to develop a profile for the major contributor to that

DNA sample. As to Swab 8.4, OCME determined this to be the DNA of one person,

and OCME was able to develop a profile for that single source sample. OCME then

concluded that the DNA profile of Swab 8.4 was fully consistent with the profile


      2
          OCME utilized LCN testing as opposed to High Copy Number Testing (AHCN@) since
the samples in question were below 100 picograms. However, regardless of whether the
testing is HCN or LCN, the Polymerase Chain Reaction/Short Tandem Repeats methodology
(PCR/STR) is employed. See United States v. Morrow, 374 F. Supp. 2d 51, 61 (D.D.C. 2005)
(collecting cases and concluding that, Aas a general matter, PCR/STR DNA testing meets the
strictures of Daubert and is admissible.@)

                                            2
developed for Swab 8.2. In other words, it was consistent with being the same person.

 Reports relative to their conclusions were generated and both DNA profiles were

maintained in the records of OCME.

       In 2016, OCME was asked to compare the profiles which it developed in 2011

with respect to Swabs 8.4 and 8.2 to the DNA profile of Defendant, Richard Wilbern. As

to Swab 8.2, OCME concluded that the DNA profile of the major contributor matched

the DNA profile of Wilbern. According to OCME, the probability of finding that profile

again in the general population is approximately 1 in 6.8 trillion people. As to Swab 8.4,

the single source sample, OCME concluded that the profile was consistent with the

DNA profile of Wilbern. Even though a lower number of loci had been determined at

the Swab 8.4 location (10 versus 15), OCME was able to conclude that the probability of

finding that match again in the general population was 1 in 138 million people.

       What Defendant challenges in his application is the use of LCN by OCME.

Defendant contends that, pursuant to Federal Rule of Evidence 702, the OCME results

and conclusions obtained and arrived at by the utilization of LCN should be excluded

outright or, at a minimum, that the Court should conduct a hearing pursuant to Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). What Defendant does not

contest is the PCR/STR methodology (see Fn. # 1, supra) or the use of the Forensic

Statistical Tool (referenced infra).

                                          LAW

As the Second Circuit explained:

       While the proponent of expert testimony has the burden of establishing by
       a preponderance of the evidence that the admissibility requirements of
       Rule 702 are satisfied, see Daubert, 509 U.S. at 593 n. 10, 113 S. Ct.

                                            3
      2786, the district court is the ultimate Agatekeeper.@ See Fed. R. Evid.
      104(a); United States v. Cruz, 363 F.3d 187, 192 (2d Cir. 2004); see also
      Brooks v. Outboard Marine Corp., 234 F.3d 89, 91 (2d Cir. 2000)
      (rejecting argument that opposing expert testimony is necessary to trigger
      the district court=s obligation to analyze admissibility of expert testimony).
      The Federal Rules of Evidence assign to it Athe task of ensuring that an
      expert=s testimony both rests on a reliable foundation and is relevant to the
      task at hand.@ Daubert, 509 U.S. at 597, 113 S. Ct. 2786.

      In assessing reliability, Athe district court should consider the indicia of
      reliability identified in Rule 702, namely, (1) that the testimony is grounded
      on sufficient facts or data; (2) that the testimony is the product of reliable
      principles and methods; and (3) that the witness has applied the principles
      and methods reliably to the facts of the case.@ Amorgianos v. Nat'l R.R.
      Passenger Corp., 303 F.3d 256, 265 (2d Cir. 2002) (internal quotation
      marks omitted). But these criteria are not exhaustive. See Wills v.
      Amerada Hess Corp., 379 F.3d 32, 48 (2d Cir. 2004). Daubert
      enumerated a list of additional factors bearing on reliability that district
      courts may consider: (1) whether a theory or technique has been or can
      be tested; (2) Awhether the theory or technique has been subjected to peer
      review and publication;@ (3) the technique's Aknown or potential rate of
      error@ and Athe existence and maintenance of standards controlling the
      technique's operation;@ and (4) whether a particular technique or theory
      has gained general acceptance in the relevant scientific community. See
      Daubert, 509 U.S. at 593B94, 113 S. Ct. 2786.

      ADaubert=s list of specific factors,@ however, Aneither necessarily nor
      exclusively applies to all experts or in every case.@ Kumho Tire, 526 U.S.
      at 141, 119 S. Ct. 1167. Rather, the district court's inquiry into the
      reliability of expert testimony under Rule 702 is a Aflexible one.@ Daubert,
      509 U.S. at 594, 113 S. Ct. 2786. Accordingly, Athe law grants a district
      court the same broad latitude when it decides how to determine reliability
      as it enjoys in respect to its ultimate reliability determination.@ Kumho Tire,
      526 U.S. at 142, 119 S. Ct. 1167. Yet while the district court's discretion is
      considerable, it is not unfettered: It does not permit the district court Ato
      perform the [gatekeeping] function inadequately.@ Id. at 158B59, 119 S. Ct.
      1167 (Scalia, J., concurring) (noting that the majority opinion Amakes clear
      that the discretion it endorsesCtrial-court discretion in choosing the
      manner of testing expert reliabilityCis not discretion to abandon the
      gatekeeping function@).

United States v. Williams, 506 F.3d 151, 160B61 (2d Cir. 2007). A district court=s

gatekeeping function under Daubert is meant Ato ensure that the courtroom door


                                            4
remains closed to junk science.@ Amorgianos v. Nat=l R.R. Passenger Corp., 303 F.3d

256, 267 (2d Cir. 2002). In summary, Federal Rule of Evidence 702 requires the district

court to ensure Athat an expert=s testimony both rests on a reliable foundation and is

relevant to the task at hand.@ Daubert v. Merrell Dow Pharm., Inc., 509 U.S. at     597.

       Moreover,

       While the gatekeeping function requires the district court to ascertain the
       reliability an expert=s methodology, it does not necessarily require that a
       separate hearing be held in order to do so. See [Kumho Tire Company,
       LTD] at 152, 119 S. Ct. 1167 (district courts possess Alatitude in deciding
       how to test an expert's reliability, and to decide whether or when special
       briefing or other proceedings are needed to investigate reliability@); see
       also United States v. Alatorre, 222 F.3d 1098, 1102 (9th Cir. 2000)
       (ANowhere . . . does the Supreme Court mandate the form that the
       inquiry into . . . reliability must take....@).

United States v. Williams, 506 F.3d at 161. In addition,

       Aa slight modification of an otherwise reliable method will not render an
       expert's opinion per se inadmissible@Ca Ajudge should only exclude the
       evidence if the flaw is large enough that the expert lacks >good grounds=
       for his or her conclusions.@ [U.S. v. Amorgianos, 303 F.3d at 267. (internal
       quotations marks omitted). Instead, A[v]igorous cross-examination,
       presentation of contrary evidence, and careful instruction on the burden of
       proof are the traditional and appropriate means of attacking shaky but
       admissible evidence.@ Daubert, 509 U.S. at 596, 113 S. Ct. 2786.

United States v. Morgan, 675 F. App=x 53, 54B56 (2d Cir.), cert. denied, 138 S. Ct. 176

(2017).

                                        ANALYSIS

       To begin with, the government has argued that, apart from its other submissions,

Defendant=s application to exclude LCN DNA test results and for a Daubert hearing

should be denied based solely upon the holding in United States v. Morgan, supra. In

that decision, the Second Circuit held that the district court did not abuse its discretion in


                                             5
finding, after an extensive Daubert hearing, that expert testimony regarding the results of

LCN DNA testing were admissible. In that regard, the government maintains, that since

the same forensic laboratory, OCME, and same expert, Dr. Craig O=Connor, were

involved in Morgan as are involved here, this Court could and should summarily deny

Defendant=s motion in its entirety.

       However, Defendant counters, pointing to the following language in Morgan:
       We express no opinion on the propriety of admitting the results of LCN
       testing in other cases and note that OCME is discontinuing its use of LCN
       testing in favor of newer technology that produces reliable results in most
       of the sensitivity range for which it previously employed LCN testing. See
       Timothy D. Kupferschmid, NYC Office of the Chief Medical Examiner,
       Department of Forensic Biology is Implementing New TechnologiesCa New
       STR Kit a New STR Analysis Software and a New Probabilistic Genotyping
       Software 2 (Sept. 19, 2016).

Id. at 56. This language appears to be consistent with the Second Circuit=s caution in

United States v. Williams, supra, a case involving an expert in ballistics:

       We do not wish this opinion to be taken as saying that any proffered
       ballistic expert should be routinely admitted. Daubert did make plain that
       Rule 702 embodies a more liberal standard of admissibility for expert
       opinions than did Frye v. United States, 293 F. 1013, 1014 (D.C.Cir.1923).
       See Daubert, 509 U.S. at 588, 113 S. Ct. 2786 (holding that the Frye test of
       general acceptance in the scientific community was superceded by the
       Federal Rules); see also Amorgianos, 303 F.3d at 265 (observing
       departure, under Federal Rule, from the Frye standard). But this shift to a
       more permissive approach to expert testimony did not abrogate the district
       court's gatekeeping function. Nimely v. City of New York, 414 F.3d 381,
       396 (2d Cir. 2005).

United States v. Williams, 506 F. 3d at 161-162. What the Court takes away from

Morgan and Williams is the implication by the Second Circuit that a district court, to

discharge its gatekeeping function under Daubert, cannot adopt, without explanation,

admissibility determinations by other courts without any analysis on its own. However, it

appears reasonable to conclude, as New York courts have, that rulings in other court

                                             6
proceedings may properly be considered as an aid in determining the admissibility of

proffered expert testimony and in denying a pretrial hearing. See People v. Gonzalez,

155 A.D. 3d 507 (N.Y. App. Div. 2017), leave to appeal denied, 31 N.Y. 3d 1115 (2018);

People v. Foster-Bey, 158 A.D. 3d 641 (N.Y. App. Div. 2018), leave to appeal granted,

32 N.Y.3d 937 (2018).

       In any event, the Court has considered much more than just an unanalyzed, rote

reliance on prior court decisions in discharging its gatekeeping responsibilities with

respect to Defendant=s application. To be more specific, in making its determination on

Defendant=s application to exclude LCN DNA evidence and for a Daubert hearing on

whether such evidences comports with Federal Rule of Evidence 702, the Court has

considered all of the following:

       First Motion to Exclude Evidence and Order Daubert Hearing by Defendant, ECF
       No. 81, which includes the following:

              Notice of Motion by Anne Burger, dated July 31, 2018

              Affirmation of Anne Burger, dated July 31, 2018

              Exhibit A - Affidavit of Tina Delgado United States v. MacDonald,
              Biometrics Analysis Section DNA Technical Leader of the FBI Laboratory

              Exhibit B - FBI Laboratory DNA Casework (DCU) Case Acceptance

              Exhibit C - Government's Response to Motion for Additional DNA Testing in
              United States of America v. Jeffrey R. MacDonald, Eastern District of North
              Carolina, Western Division

              Exhibit D - Declaration of Allan Jamieson in connection with United States
              v. Johnny Morgan, 12-CR-223 (S.D.N.Y. 2013)

              Exhibit E - Publication by Bruce Budowle, Low Copy Number Typing Still
              Lacks Robustness and Reliability, Publication Date: 2010

              Exhibit F - Review by Bruce Budowle, Validity of Low Copy Number Typing

                                           7
      and Applications to Forensic Science

      Exhibit G - User Guide - AmpFISTR Identifiler PCR Amplification Kit
      Exhibit H - People v. Peaks and Collins, Indictment No. 7689/2010 and
      8077/2010, Transcript excerpt of Dr. Chakraborty

      Exhibit I - State of New York Office of the Inspector General - Investigation
      into the New York City Office of Chief Medical Examiner: Department of
      Forensic Biology, December 2013, Catherine Leahy Scott, Inspector
      General

Response in Opposition by USA as to Richard Leon Wilbern re [81] First MOTION
to Exclude Evidence and Order Daubert Hearing, ECF No. 84, including the
following:

      Exhibit 1 - Report of Dr. Craig O'Connor, Officer of the Chief Medical
      Examiner, New York, NY

      Exhibit 2 - Forensic Science Communications - Quality Assurance
      Standards for Forensic DNA Testing Laboratories

      Exhibit 3 - By a Scintilla of Evidence: The Issues Involved in the
      Admissibility of Low Copy

      Exhibit 4 - Forensic Science International: Genetics -Validation of a DNA
      mixture statistics tool incorporating allelic drop-out and drop-in

      Exhibit 5 - Transcript excerpt US v. Johnny Morgan, 12-CR-223,
      (testimony of Dr. Craig O'Connor)

      Exhibit 6 - Transcript excerpts US v. Johnny Morgan, 12-CR-223,
      (testimony of Dr. Jamieson)

      Exhibit 7 - Validation of Testing and Interpretation Protocols for Low
      Template DNA Samples Using AmpFESTR Identifier

      Exhibit 8 - FBI Forensic Science Communications - July 2004 - Revised
      Validation Guidelines

      Exhibit 9 - Scientific Working Group on DNA Analysis Methods Validation
      Guidelines for DNA Analysis Methods

      Exhibit 10 - Letter dated 10/6/05 to Chauncey Parker, Chair, NYS
      Commission on Forensic Science from John Ballantyne, Ph.D.


                                    8
Exhibit 11 - Letter dated 12/15/05 to Mechthild Prinz, Ph.D., Director, NYC
Office of the Chief Medical Examiner from John W. Hicks, Director, Office
of Forensic Services

Exhibit 12 - State of New Jersey v. Daniel Rochat, Indictment No.
13-07-01002-I, Order and Opinion re hearing for admissibility of LCN DNA
evidence

Exhibit 13 -   People v. Megnath, 27 Misc.3d 405 (2010)

               People v. Garcia, 39 Misc.3d 482 (2013)

               People v. Gonzalez, 155 A.D.3d 507 (2017)

               People v. Gonzalez, Indictment No. 954/13, Decision and
               Order

               People v. Tribble, Indictment No. 2523/2007, Decision and
               Order

               People v. Gordon, Indictment No. 2686/2011, Order

               People v.    Atkins and Cherry, Indictment No. 475/08,
               Decision and Order

               People v. Gordon, Indictment No. 606/14,
                     Decision on Defense Counsel's Motion to Preclude
               DNA Evidence

               People v. Williams, Indictment No. 3445/2008, Decision and
               Order

               People v. Gibson, Indictment No. 85N/12, Decision and Order
               Granting Severance

               People v. Enriquez, Indictment No. 5335/08, Decision and
               Order

               People v. Horne, Indictment No. 1647/15, Decision and Order

               People v. Perez-Colon, Indictment No. 219/2013, Decision
               and Order

               People v. James, Indictment No. 81/2013, Decision and
               Order

                              9
                   Phillips v. State, 226 Md.App. 1, 126 A.3d 739 (2015)

                   People v. Foster-Bey, 158 A.D.3d 641 (2018)

                   People v. Collins, 49 Misc.3d 595 (2015)

      Exhibit 14 - NYS DNA Subcommittee of the Commission of Forensic
      Science letter dated 6/2/14 to Michael Green, Executive Deputy
         Commissioner

      Exhibit 15 - NYS DNA Subcommittee of the Commission of Forensic
      Science letter dated 9/16/14 to Michael Green, Executive Deputy
       Commissioner

      Exhibit 16 - Letter dated 9/1/2017, from the Legal Aid Society and Federal
      Defenders of New York to Hon. Catherine Leahy-Scott regarding
             malfeasance

      Exhibit 17 - NYS DNA Subcommittee of the Commission of Forensic
      Science letter dated 12/4/17 to Michael Green, Executive Deputy
      Commissioner

      Exhibit 18 - ANSI-ASQ National Accreditation Board letter dated 1/16/18 to
      Timothy Kupferschmid, NYC Office of Chief Medical Examiner regarding
      complaint

      Exhibit 19 - US v. Morgan, Defendant=s memo of law in support of motion in
      limine

      Exhibit 20 - US v. Morgan, Government=s memo of law in opposition of
      motion in limine

      Exhibit 21 - US v. Morgan, transcript of oral argument of motion in limine

      Exhibit 22 - NYS Office of Chief Medical Examiner Lab Report dated
      8/31/16

      Exhibit 23 - NYS Office of Chief Medical Examiner Lab Report dated 9/1/16

      Exhibit 24 - US v. Wilbern, transcript of hearing dated 6/22/18 regarding
      conflict in representation

Defendant=s Response Relating to Daubert Hearing Request, ECF No. 139, which
includes the following:

                                   10
      Exhibit A - Report by Dr. Angela van Daal dated December 14, 2018, in
      response to Dr. Craig O=Connor

      Exhibit B - Declaration of Dr. Zoran Budimlija

      Exhibit C - Email from Mitchell Holland to Timothy Kupferschmid regarding
      LCN Statement

      Exhibit D - Forensic Biology - Identifiler 28/31 Profile Generation Table

Government=s Response to Defendant=s Supplemental Submissions, ECF No.
141.

Government=s Memorandum in Response to Defendant=s Argument re Bode
Technology and Dr. O=Connor, ECF No. 146, which includes the following:

      Exhibit 1 - BODE Technology Forensic Case Report dated June 17, 2019

      Exhibit 2 - Email dated August 19, 2019, to Doug Gregory from Lyndsey
      Sanny, BODE Technology

      Exhibit 3 - Transcript of conversation between Mike Green and Barry
      Scheck October 24, 2014, of discussion re LCN validation by NYC OCME

      Exhibit 4 - Stajic v. The City of New York et al Transcript of November 4,
      2016 deposition of Eugene Lien

      Exhibit 5 - Deposition of deposition of Craig O=Connor, Ph.D., dated March
      20, 2017

      Exhibit 6 - Stajic v. The City of New York et al, Report of Dr. Craig
      O=Connor

      Exhibit 7 - Letter dated February 20, 2018, from Catherine Leahy-Scott,
      Inspector General, to Michael Green, Executive Deputy Commissioner,
      NYS Division of Criminal Justice Services

      Exhibit 8 - Letter dated January 16, 2018, to Timothy Kupferschmid, NYC
      Office of Chief Medical Examiner from Pamela L. Sale, VP, Forensics,
      ANSI-ASQ National Accreditation Board re unfounded allegations and
      closing complaint.

With respect to prior case law on the admissibility of LCN DNA test results


                                    11
generated by OCME, the Court focused on, carefully read, and considered three very

well reasoned decisions arrived at after extensive hearings. The first is the lower court

decision in United States v. Morgan, 53 F. Supp 3d 732, aff=d 675 Fed. Appx. 53 (2017)

in which District Court Judge Victor Marrero determined that the OCME LCN DNA test

results at issue in that case satisfied the Daubert/Rule 702 requirements for admissibility.

The second is the New York Supreme Court case of People v. Megnath, 27 Misc. 3d 405

(N.Y. Sup. Ct. 2010) in which New York State Supreme Court Justice Robert Hanophy

found that the OCME LCN DNA test results at issue in that case satisfied the more

stringent Frye requirements for admissibility.3 The third case is State of New Jersey v.

Daniel Rochat (Indictment No. 13-07-01002-I, included as Exhibit # 12 to the

government=s Response in Opposition by USA as to Richard Leon Wilbern re [81] First

MOTION to Exclude Evidence and Order Daubert Hearing, ECF No. 84),                    in which

Judge Margaret Foti of the Superior Court of New Jersey Law Division-Criminal Part

County of Bergen also determined that OCME LCN DNA test results met the Frye

requirements for admissibility.

       In Morgan, Judge Marrero, after describing in great detail the specifics of LCN

DNA testing and the history of OCME=s involvement in such testing, including its

accreditation and approval for LCN DNA testing by the American Society of Crime

Laboratory Directors/Laboratory Accreditation Board and the DNA Subcommittee of the

New York Commission on Forensic Science, found that AOCME=s LCN DNA test results


       3
        ADaubert did make plain that Rule 702 embodies a more liberal standard of admissibility
for expert opinions than did Frye v. United States, 293 F. 1013, 1014 (D.C. Cir.1923).@ United
States v. Williams, 506 F. 3d at 161.


                                              12
and analysis at issue in this case are admissible under the standards set forth in Daubert

and Federal Rule of Evidence 702.@ United States v. Morgan, 53 F. Supp. 3d 732 at 740.

In so doing, Judge Marrero found that OCME=s validation studies were adequate, that

the size (14.15 pico grams) and quality of the DNA sample were sufficient, and that

interpretation protocols used by OCME were reliable. He also rejected the defendant=s

argument that representations that OCME officials made during the approval process for

LCN DNA testing were invalid, finding that:

      [B]ased on the Commission and DNA Subcommittee=s actions described in
      correspondence on the record, that OCME was approved to perform LCN
      testing on the sample here. In response to question one, the DNA
      Subcommittee determined that there is no lower limit below which LCN
      testing cannot be performed, though it declined to determine whether there
      is a lower limit below which OCME could not test based on OCME=s
      validation studies and protocols. (See Letter from Morgan dated June 2,
      2014, Dkt. No. 132.) Notably, the Commission's approval in 2005 did not
      provide a lower limit for OCME=s LCN testing. (Gov.=s Mem., Ex. 3.) This
      fact, combined with the DNA Subcommittee=s finding that generally there is
      no limit below which LCN testing cannot be done, indicates to the Court
      that OCME was permitted to perform the test in question.

      Further, the Court is persuaded that OCME=s representations in 2005 and
      2006 regarding a 20 pg threshold do not signal that any testing OCME
      performed below 20 pg is unreliable. In response to the second question
      above, members of the DNA Subcommittee during the summer of 2014
      visited OCME and analyzed its standard operating procedures, protocols,
      and validations to determine whether any changes had occurred that would
      require further validation. See 9B5B2014 DNA Subcommittee Meeting, New
      York       State        Criminal     Justice    Services,       http://www.
      criminaljustice.ny.gov/pio/openmeetings.htm (last visited Sept. 29, 2014).
      Despite its members= awareness that OCME was performing LCN testing
      on samples smaller than 20 pg, the DNA Subcommittee found that no
      substantive changes had occurred to OCME=s standard operating
      procedures for LCN testing since the Subcommittee's approval in 2005. Id.
      Thus, the DNA Subcommittee did not express a view that the testing of
      samples smaller than 20 pg required OCME to perform further validation.
      OCME's representations to the Commission and the DNA Subcommittee
      that it would not test samples containing less than 20 pg are beside the
      point. Given the DNA Subcommittee=s ratification of OCME=s ability to

                                              13
      perform LCN testing below 20 pg, the Court agrees that OCME=s
      representations in 2005 and 2006 do not, in and of themselves, indicate
      that OCME's testing of samples smaller than 20 pg are unreliable.

Id. at 746B47.

      In Megnath, Judge Hanophy stated that:

      LCN DNA profiling as conducted by the OCME is not a novel scientific
      technique.

      DNA testing in the forensic community has been generally accepted as
      reliable for many years. It has also been found to be admissible under the
      Frye standard in New York courts for over 20 years. (See People v Wesley,
      supra.) The analysis that is utilized in HCN DNA testing and which has
      been admitted nationally in our courts for years is basically the same type
      of DNA testing that is used when LCN DNA testing is performed by the
      OCME.

People v. Megnath, 27 Misc. 3d at 412. Additionally, regarding a concern that there is a

greater likelihood of stochasitic effects due to the more sensitive nature of LCN testing,

Judge Hanophy wrote:

      Since forensic scientists have long been familiar with the scientific issues
      or phenomena that arise in both HCN and LCN DNA testing, forensic
      scientists, including the OCME, have created interpretation protocols to
      account for these phenomena when they occur in both HCN and LCN DNA
      testing. While these phenomena might appear more frequently in LCN DNA
      typing, the OCME has implemented interpretation protocols to compensate
      for these occurrences. The interpretation protocols that were developed by
      the OCME to compensate for the scientific phenomena were formulated by
      the OCME based upon its extensive validation studies regarding LCN DNA
      testing.

Id. at 410. Finally, Judge Hanophy concluded:

      Therefore, in addition to the court finding that the People have met their
      burden of establishing that LCN DNA testing as conducted by the OCME is
      generally accepted as reliable in the forensic scientific community under
      the standard enunciated in Frye, the court also finds that the People have
      shown that LCN DNA testing as performed by the OCME is not a novel
      scientific procedure within the scope of the Frye doctrine.


                                           14
Id. at 413. With respect to LCN DNA testing by OCME, other New York courts followed

suit, finding the results admissible under the Frye standard. See People v. Gonzalez,

155 A.D. 3d 507 (N.Y. App. Div. 2017), leave to appeal denied, 31 N.Y. 3d 1115 (2018);

People v. Foster-Bey, 158 A.D. 3d 641 (N.Y. App. Div. 2018), leave to appeal granted,

32 N.Y. 3d 937 (2018); People v. Gibson, 163 A.D. 3d 586 (N.Y. App. Div. 2018); and

People v. Garcia, 39 Misc. 3d 482 (N.Y. Sup. Ct. 2013). It is true that in People v.

Collins, 49 Misc. 3d 595 (N.Y. Sup. Ct. 2015), Kings County Supreme Court disagreed

that LCN DNA testing met the Frye standard, but as the Eastern District of New York

observed:

      The decision in Collins appears to be an Aoutlier among the forensic DNA
      software program cases in New York.@ People v. Bullard-Daniel, 42
      N.Y.S.3d 714, 724 (Cty. Ct. 2016). At the time Collins was decided, other
      trial courts had already ruled that the techniques at issue were generally
      accepted within the forensic DNA community. Id.; see also People v.
      Garcia, 963 N.Y.S.2d 517, 523 (Sup. Ct. 2013) (holding that OCME=s use
      of LCN and FST were not novel techniques requiring a Frye hearing and
      that both were generally accepted in the scientific community); People v.
      Megnath, 898 N.Y.S.2d 408, 415 (Sup. Ct. 2010) (same).

      The Collins decision has since been criticized by at least two other trial
      courts. See People v. Carter, 50 Misc.3d 1210(A) (N.Y. Sup. Ct. 2016)
      (finding Aa possible lack of objectivity guiding the testimony of several of
      the defense experts in Collins@ and holding that the Collins court gave
      insufficient weight to the recommendation of the DNA Subcommittee of the
      New York State Commission on Forensic Science approving FST); see
      also Bullard-Daniel, 42 N.Y.S.3d at 724 (noting that the court=s role Ais
      simply to determine whether the scientific principles behind [a technique]
      are accepted generally in the relevant scientific community ... [it] does not
      mean that there must be@ unanimity within the scientific community.

Sullivan v. William Lee, No. 10-CV-425 (CBA), 2017 WL 3634598 at *10B11 (E.D.N.Y.

Aug. 22, 2017), appeal dismissed sub nom., Sullivan v. Lee, No. 17-2768, 2017 WL

8159197 (2d Cir. Dec. 21, 2017).


                                          15
       In Rochat, the New Jersey case, Judge Foti, after a lengthy Frye hearing found, in

a well reasoned 46 page decision, that, with respect to LCN DNA test results generated

by OCME:

       the state has met its burden under the Frye standard and clearly
       established that the LCN DNA testing technique and the FST is generally
       accepted in the relevant scientific community and therefore, admissible.

Id. at 46. In her decision, Judge Foti, Amindful of the concerns of the defense regarding

contamination, and stochastic effects,@ concluded that Aconcerns have been addressed

by the OCME in their procedures and testing methods, validated by OCME, and the

testing methods have been approved by the DNA Subcommittee.@ Id. at 44. Judge

Foti further observed that Athe LCN DNA technique has been utilized in post-conviction

innocence project cases to exonerate defendants. It cannot be credibly argued (as Dr.

Coyle seems to maintain) that LCN DNA results are reliable to rule suspects out, but not

to implicate suspects.@ Id.

       With respect to the New York case law, in his most recent submission, ECF No.

139, Defendant takes the government to task for relying on People v. Foster-Bey, supra,

and People v. Williams, supra, in support of its position as to the reliability of LCN DNA

testing without disclosing that both cases are on appeal. (AIt is troubling that, when the

government offered Foster-Bey in support of its position, it did not alert this Court to the

New York State Court of Appeals= expressed interest in reviewing the lower court=s

decision regarding the reliability of the OCME=s LCN DNA testing.@ Response Relating to

Daubert Request, ECF No. 139.) (AThe government relies on People v. Williams, cited

as case number 3445/2008 from Bronx County Supreme Court. Yet again, the

government neglected to advise this Court that the New York State Court of Appeals has

                                            16
granted leave to appeal in the Williams case.@ Response Relating to Daubert Request,

ECF No. 139.) However, the Court has no reason to believe that the failure by the

government to do so, while perhaps somewhat careless, was either intentional or

especially significant. As to the latter point, the crux of both appeals seems to be that the

lower court erred in the manner in which it purportedly discharged its Frye obligation.

The appellant=s brief in Foster-Bey, APL-2018-00157, is critical of the trial court for

denying the defendant=s motion to preclude ADNA testing and probability evidence@

because it adopted Awithout explanation, the rationale of two trial court decisions of

coordinate jurisdiction, even though neither court had conducted a Frye inquiry into

FST.@ Brief for Defendant-Appellant, December 20, 2018, at 5. In Foster-Bey, the

appellant objects to the finding of the lower court reached without holding its own Frye

hearing and based only upon People v. Megnath, supra, that LCN DNA evidence was

not novel but rather generally accepted. In that regard, significantly, the appellant

included in his brief the following:

       While a hearing is not mandatory to meet the general acceptance standard,
       at least one exacting inquiry, involving some combination of evidence
       consisting of expert opinion testimony, scientific literature, court decisions,
       or law review articles [d]emonstrating that the technique is generally
       accepted is necessary Wesley, 83 N.Y. 2d at 437 (Kaye, C.J.), concurring;
       People v. LeGrand, 8 N.Y. 3d 439, 455 (2007); Lahey v. Kelly, 71 N.Y. 2d
       135, 144 (1987); Forte, N.Y. at 206.

APL-2018-00151, Defendant-Appellant's Brief, December 20, 2018, at 29. In this case,

the Forensic Statistical Tool (AFST@), is not at issue and the Court obviously has much

more before it than just the Megnath analysis. Further, Defendant in his Response

Relating to Daubert Request, ECF No. 139, points the Court to the New York case of

People v. Herskovic, 165 A.D.3d 835 (N.Y. App. Div. 2018) in further support that the

                                            17
government=s reliance on New York case law is misplaced. However, the holding of that

case was not that the introduction of the results of the analysis of the DNA sample at

issue was error, but rather:

       Under the circumstances of this case, including the complainant=s inability
       to positively identify any of his attackers, the varying accounts regarding
       the incident, and the DNA evidence, which was less than convincing, we
       find that the evidence, when properly weighed, did not establish the
       defendant=s guilt beyond a reasonable doubt.

Herskovic, 165 A.D.3d at 837.

       Beyond the guidance offered by the case law discussed above, the Court, as

indicated, has reviewed and considered the submissions of the government and

Defendant as previously detailed. The Court finds especially significant Exhibit Nos. 16

and 17 attached to the Response in Opposition by USA as to Richard Leon Wilbern re

[81] First Motion to Exclude Evidence and Order Daubert Hearing, ECF No. 84. Exhibit

No.16 is a letter, dated September 1, 2017, that was sent by the New York City Legal Aid

Society and the Federal Defenders of New York to the then New York State Inspector

General, Catherine Leahy Scott. That correspondence, which was sent after the Second

Circuit decision in Morgan, supra, was handed down on January 17, 2017, included the

following:

       Finally, in a separate instance, OCME employees made false statements to
       members of the Commission of Forensic Science about the validation of
       the Low Copy number (LCN) testing methodology. These statements
       were made to the Commission during its hearing on October 24, 2014
       where members were exercising their duty of oversight of the OCME=s
       DNA testing methodologies pursuant to Exec. Law ' 995-b. Commission
       members were concerned that LCN testing was being used in casework in
       instances that did not meet the criteria for which it had been validated and
       approved by the Commission. Specifically, in the case of U.S. v. Morgan,
       the OCME reported a positive identification in a mixed, degraded sample
       that contained only 14 picograms of total DNA with at least three

                                           18
contributors.    Yet the OCME had not completed any validation
experiments with LCN on three person mixtures containing less than 25
picograms of total DNA. In short, the OCME exceeded the limits of the
study they used to develop LCN and to test its reliability, all in violation of
the guidelines of the forensic science community. The OCME=s response to
the Commission inquiry, given by the Deputy Director of Forensic Biology,
Eugene Lien, was fundamentally misleading.

                                     *****

Low Copy Number (LCN) testing (or what the OCME refers to as Ahigh
sensitivity@ testing) refers to the testing and analysis of very small amounts
of DNA, often involving special techniques to increase the sensitivity of the
test. LCN results are characterized by stochastic, or random, effects
which radically affect their interpretation. The use of LCN testing in
forensic casework is controversial and many leaders in the field of
forensics believe it is unreliable.
Until January of this year, the OCME was the only public forensic
laboratory in the United States employing LCN typing methodologies for
use in court in a criminal case. When it moved to a new testing kit in
January 2017, the OCME abandoned the LCN methodology                      and
determined that the lower threshold for suitability for DNA testing is 37.5
picograms with that new kit.

The Legal Aid Society has challenged the validation and reliability of the
LCN and FST methods from the inception of their use. LCN and FST
were in-house methodologies developed by OCME scientists. OCME
leadership viewed its LCN and FST procedures as a prestigious,
pioneering effort. From 2006 through 2016 OCME was the only public
laboratory in the United States that utilized LCN testing in criminal cases.
There were a series of Frye hearings held that eventually culminated in the
Collins-Peaks case in front of Judge Mark Dwyer in Brooklyn (Judge
Dwyer now sits in Manhattan, where, for years, he was the widely
respected Chief of Appeals at the New York County District Attorney=s
Office). Judge Dwyer ruled, after an extensive testimony and briefings, that
both LCN and FST were not generally accepted as reliable by the relevant
scientific communities. As part of the argument in Collins-Peaks, and in
prior Frye hearings, district attorneys throughout the city, OCME lawyers,
and OCME scientists claimed that the approval by the DNA Subcommittee
of the New York Forensic Science Commission and the full Commission
of LCN and FST constituted proof, by itself, that the methodologies were
generally accepted as reliable. Similar arguments were made in federal
court at a fiercely litigated Daubert hearing and a trial, U.S. v. Morgan, 53
F. Supp. 3d 732 (S.D.N.Y. 2014), aff'd, 675 F.App=x 53, 55 (2d Cir. 2017)
and more recently in U.S. v. Johnson, 15 cr 565 (VEC).

                                     19
The OCME developed its own LCN methodology which included changes
in some of the testing steps and the interpretation of the results. Some of
the most well-regarded forensic scientists in the world testified at an
admissibility hearing in People v. Collins that the OCME's methodology is
unreliable.

One such change occurs in one step of the testing process called PCR
(Polymerase Chain Reaction.) PCR is a process which makes millions of
copies of a particular sequence of DNA so that it can be detected and
analyzed B in short, a molecular Xerox machine. OCME used kits
manufactured by Applied Biosystems, Inc., which is one of the leading
manufacturers of machinery in the industry. Applied Biosystems has
validated the parameters of the use of their product at 28 cycles of PCR
amplification. But the OCME used the kit at 31 cycles. Thus, OCME
used the kit outside of the range for which it was intended by the
manufacturer. With each cycle, the DNA is copied exponentially. This is
significant because pieces of DNA not associated with the crime scene
sample, e.g., contamination and background trace amounts of DNA that
have been left long before any defendant or witness potentially touched an
item become amplified with this increased sensitivity, thus appearing
probative when they are not.

OCME's LCN methodology of testing very small amounts of DNA
generated profiles that may have been incomplete due to missing alleles
which are contaminated with alleles from donors not connected to the
evidence, and contain other artifacts that look like real pieces of DNA
(alleles) but are not. The following are the well-known products of LCN
typing and were described in 2001 in a seminal paper by one of the
world's leading forensic scientists, Dr. Bruce Budlowle. Dr. Budlowle, then
a senior scientist at the FBI Laboratory Division took the position that LCN
typing should not be used in criminal cases for presentation in court and
later testified to this in Collins. These affects are categorized as:

       $Contamination/Drop-In. Drop-in is contamination. Drop-in
      occurs when the testing detects pieces of DNA that are not
      part of the crime scene sample but become part of the test
      results. This is greatly exacerbated with increased PCR
      cycles which increase the sensitivity of the test, therefore
      picking up contaminants.

       $Increase in Peak Height Imbalance. With LCN testing, peak
      height imbalance is increased, which can result in variations
      of the heights of peaks (alleles) belonging to one contributor
      and lead to the misrepresentation of the evidence. For

                                    20
      example, the heights of peaks are used in trying to separate
      out an individual=s profile. In a mixture, where there are
      peaks, or alleles from more than one person, an analyst will
      look for similarity in the height of the peaks in trying to
      determine whether they came from the same individual.

       $Increase in Allele Drop-Out. With LCN DNA testing, there is
      an increased chance of allelic Adrop-out.@ Drop-out, which is
      an extreme form of peak height imbalance, occurs when a
      piece of DNA is not detected by the testing because the
      quantity of DNA being tested is so small. Thus, pieces of
      DNA that belong to the DNA profile of a contributor to a
      sample are literally missing.

       $Increase in Stutter Artifacts. LCN (31-cycle) PCR testing
      often causes an increase in the height of stutter artifacts.
      AStutter@ is the name for the product of a Amistake@ in the
      PCR process: that is, when the DNA strand being copied
      during PCR slips and bulges, and therefore appears to be a
      DNA peak on a printed electropherogram to be interpreted by
      an analyst. Stutter is an artifact, not a real piece of DNA,
      although it looks like a piece of DNA (a peak on a
      electropherogram). Stutter is a well-known phenomenon even
      in conventional DNA testing and is usually recognized in
      routine testing because it is only a certain percentage of
      height of the real piece of DNA next to it.            Stutter
      phenomena, however, are problematic with LCN testing
      because the height of stutter increases proportionally to a
      true allele (real piece of DNA) and is therefore difficult to
      identify as an artifact as opposed to a real allele. This
      increased challenge complicates interpretation of an
      electropherogram, making results less reliable.

These stochastic effects complicate the interpretation of the testing results
that appear on the electropherogram and increase the chance of error.
Stochastic effects are especially problematic with DNA mixtures, which are
already challenging to interpret.

LCN testing methods have been, and continue to be, the subject of
vigorous debate and disagreement within the forensic DNA scientific
community, precisely because of the potential for unreliable, irreproducible
and skewed results. As one text put it, Ait is fair to say that LCN typing is
the subject of great dispute among some the leading lights of the forensic
community.@


                                    21
Given that LCN testing involved using lower initial sample sizes than
standard DNA testing, making it extremely controversial, the OCME
conducted studies to determine under what circumstances they could use
LCN to make accurate identifications. In U.S. v. Morgan, the OCME
reported a positive identification on a touched sample with only 14
picograms of total DNA. The sample was composed of at least three
contributors to the sample. The sample was also degraded, meaning its
condition was not optimal for analysis.

At issue in the trial was whether or not the OCME could accurately make
an identification with such a small sample size and with so many
contributors. The OCME had conducted no validation studies that could
confirm the accuracy of LCN testing under circumstances akin to those in
the Morgan case. The OCME=s validation studies included no mixed
samples of more than two individuals with less than 25 picograms of total
DNA. Furthermore, the mixed samples from the OCME studies did not
duplicate actual casework in that they came from pristine buccal swab
samples, not samples that mimicked the degraded sample in the Morgan
case or that are more commonly found in actual forensic investigations.

October 2014 Commission on Forensic Science Meeting

In response to concerns raised by the Morgan case, specifically that the
OCME was going beyond its experimental limits in applying the LCN
method to casework, Commission member Barry Scheck asked Deputy
Director of Forensic Biology for the OCME Eugene Lien the following
question during an official meeting of the Commission of Forensic Science
on October 24, 2014:

      Scheck: Do you have an internal validation study
      demonstrating that you can get correct answers on samples
      replicating casework at 25 picograms or less with mixtures of
      more than two people?

      Lien: Yes, we do.

Mr. Lien is unequivocal in his response and the Commission and the public
were left with the impression that a study such as the one Mr. Scheck
describes does, in fact, exist.

Marina Stajic case

Mr. Lien and other OCME officials were recently deposed in a wrongful
termination lawsuit for former Commission member and OCME employee
Dr. Marina Stajic, who claims, in part, that she was terminated due to her

                                   22
unfavorable Commission vote with respect to LCN testing, and in particular,
her vote to pursue the issues raised by the Morgan matter.

Members of the full Commission on Forensic Science consistently
expressed concern with the development of the LCN method. Two of those
Commissioners, Barry Scheck and Peter Neufeld, were Co-Directors of the
Innocence Project and were very familiar with the requirements for
validating new DNA methodologies from having litigated the leading cases
in the early development of forensic DNA evidence in the 1990s.

When a Subcommittee recommendation approving limited use of the LCN
method case came before the full Commission, Peter Neufeld and other
Commissioners asked Dr. Prinz, then Director of the Forensic Biology
Laboratory, what were the lowest levels of DNA that OCME had validated
internally it could get correct answers using the LCN method, and Dr. Prinz
said 25 picograms. The suggestion was made that the laboratory do
proficiency testing at the 25 picogram level to make sure lab personnel
could get correct answers and DCJS Commissioner Chauncey Parker sent
Dr. Prinz a letter making that suggestion.


The validation of LCN next arose before the full Commission in 2014 in
connection with the Morgan case. As discussed above, the OCME
claimed that it could include Mr. Morgan as a contributor to a three person
mixture of only 14 picograms of DNA B material constituting less than three
cells= worth of DNA.

Prior to the Morgan litigation, Eugene Lien confirmed to the Commission
that the OCME had done an internal validation on samples replicating
casework involving mixture of more than two people at below 25
picograms. No such internal validation study has ever been disclosed,
and in Morgan, OCME DNA analyst O=Connor testified there had been no
such internal validation study conducted. Commissioners took note of the
contradiction between Lien's representations and O'Connor=s testimony,
but further efforts to verify Lien=s account were not successful. Only
Marina Stajic=s federal employment suit, alleging that she was dismissed
for supporting further investigation of this issue, revealed that no such
study ever existed.

During his deposition, Mr. Lien was asked under oath about his response
to Mr. Scheck=s question regarding OCME validation of LCN testing for
mixtures under 25 picograms. When presented with the 11 volumes of
internal validation conducted by the OCME on LCN testing, Mr. Lien was
unable to identify any study that met the criteria of Mr. Scheck=s question.
Mr. Lien prevaricated about LCN being validated Aas a whole.@ But Mr. Lien

                                    23
       was not able to point to a study conducted by the OCME that met the
       criteria of Mr. Scheck=s straight forward question, even though Mr. Lien had
       answered unequivocally and affirmatively at the Commission meeting.

       Of the samples that were tested that contained less than 25 picograms of
       DNA, none of them were mixtures. All of them were single-source profiles.
        Dr. Angel Van Daal, a DNA expert and international pioneer in the
       introduction of PCR DNA testing in court, analyzed all of the OCME's
       internal validation tests for the Stajic case. (Report attached) she reported
       that there is no single study meeting Mr. Scheck=s criteria of, 1) a mixture
       of more than two people, 2) under 25 picograms, and 3) replicating
       casework. Mixture studies were done on two-person samples from
       pristine buccal swabs. They were not done on the three or more person
       degraded mixtures commonly found in casework. Further, in samples with
       contributions of DNA under 20 picograms, the samples were deemed not
       suitable for comparison, indicating that there are lower limits to LCN
       testing. [Van Daal report attached]

September 1, 2017 letter by the Legal Aid Society and Federal Defenders of New York

(citations omitted) pp. 2, 6B11.

       In response, the chairman of the New York State Commission on Forensic

Science Michael C. Green, Esq.4, to whom the September 1, 2017 letter by the Legal

Aid Society and Federal Defenders of New York was forwarded by the New York State

lnspector General, requested review by the DNA Subcommittee. In pertinent part, in

correspondence dated December 4, 2017, Dwight Adams, Ph.D., the chairman of the

DNA Subcommittee responded as follows:



       4
          The Commission on Forensic Science and the DNA Subcommittee were established by
Article 49-B of the N.Y.S. Executive Law. The Commission is empowered to develop minimum
standards and a program of accreditation for all public forensic laboratories in New York State.
Accreditation of a forensic DNA laboratory is granted through the DNA Subcommittee. The
Subcommittee also advises the Commission on any matter related to the implementation of
scientific controls and quality assurance procedures for the performance of forensic DNA
analysis. Chair: Michael C. Green, Esq., Executive Deputy Commissioner New York State
Division of Criminal Justice Services.



                                              24
      ln your letter dated September 29, 2017, the Commission requested that
      the DNA Subcommittee review correspondence dated September 1,2017
      that was sent to the New York State lnspector General (lG) by the Legal
      Aid Society and Federal Defenders of New York. That correspondence
      made serious allegations against the New York City Medical Examiner's
      Office (OCME). The DNA Subcommittee reviewed that correspondence,
      and the October 18, 2017 response from the OCME. ln addition, the
      Subcommittee collectively reviewed approximately 1,700 pages of
      supporting documentation provided by the Office of Forensic Services.

                                           ***
      In addition to raising issues with FST, allegations were made regarding the
      OCME's Low Copy Number (LCN) methodology. Based on the validations
      performed by the OCME, the DNA Subcommittee believes that the OCME
      could, using their LCN methodology, potentially identify a major contributor
      to a DNA mixture regardless of the number of minor contributors. The
      OCME validated its use of 31 PCR cycles in its LCN methodology. The
      DNA Subcommittee concludes it was appropriate for the OCME to use 31
      PCR cycles in accordance with the OCME's validated casework protocols.

      In sum, the DNA Subcommittee finds no merit in the allegations
      regarding the OCME's scientific processes contained in the
      September 1, 2017 letter sent to the IG.

December 4, 2017, letter from Chairman Adams of the DNA Subcommittee (emphasis

added).

      In Defendant=s most recent submission in support of his motion to exclude DNA

evidence and for a Daubert hearing (Response Relating to Daubert Hearing Request

ECF No. 139), Defendant repeats previous arguments in support of his application. For

example, he calls into question the credibility of Eugene Lien of OCME. In that regard, he

attaches, as Exhibit B, the July 27, 2017, affidavit of Zoran M. Budimlija submitted in

the Marina Stajic lawsuit. (& 9, ADo you have internal validation studies demonstrating

that you can get correct answers on samples replicating case work at 25 picograms or

less with mixtures of more than two people?@ & 13, AThere is simply no basis from which

someone with Mr. Lien=s background and familiarity with OCME=s low copy internal

                                           25
validation studies could have concluded that OCME possessed a validation study that

met the criteria specified by Commissioner Scheck.@ & 15, AIt is not a matter of scientific

opinion to conclude that Mr. Lien=s response to Commissioner Scheck was not accurate

It is simplly not true that OCME ever had the specific validation study that Commissioner

Scheck asked about.@) However, concerns about Mr. Lien were raised in the September

1, 2017 letter by the Legal Aid Society and Federal Defenders of New York (see excerpts

supra), which, was subsequent to the July 27, 2017, affidavit of Ms. Budimlija in the

Stajic case. In any event, these concerns were addressed by the DNA Subcommittee in

its December 4, 2017 response, see letter from Chairman Adams of the DNA

Subcommittee, supra.

      Moreover, the 25 picogram or less sample at issue here (Swab 8.4-15.03

picograms) was from a single source, not a sample Areplicating case work at 25

picograms or less with mixtures of more than two people@ as posed by Commissioner

Sheck.



      Apart from the written arguments raised by Defendant in his Response Relating to

his Daubert Hearing Request, ECF No. 139, he made two additional oral arguments at

court appearances on August 14, 2019, ECF No. 148, and on August 29, 2019, ECF No.

150. First, Defendant suggests that Dr. O'Connor=s credibility, and consequently the

reliability of LCN DNA testing, are suspect based upon the following excerpts of his

March 20, 2017, deposition testimony in the Marina Stajic lawsuit (referenced supra).

      Q.     . . . sample that OCME identified here, Volume 8A does not reflect
             that OCME did any testing on the mixture that was less than 29.5
             picograms; is that right?

                                           26
       A.     That=s correct.

       Q.     Based on that information and the information that we=ve already
              discussed with regard to the tests that are reflected in Volumes 9A
              and 9B we can say that OCME didn=t do any validation studies on
              mixtures where the sample was less than 25 picograms, correct?

O=Connor deposition, ECF No. 146, Exhibit 5, p. 128, lines 6B7.

       Q.     So, for example, I think we=ve discussed that OCME didn=t do any
              particular studies on mixtures below 25 picograms, right?

       A.     There weren=t any specific tests that were done on mixtures below
              25 picograms.

O=Connor deposition, ECF No. 146, p. 139, lines 3B9.

       However, in reviewing Dr. O=Connor=s entire deposition,5 which the government

provided as Exhibit # 5 to ECF No. 146, the Court finds relevant the following

explanation by Dr. O=Connor:

       Q.     So it is your opinion that even though there is not a specific study
              that demonstrates the validity of LCN testing at 25 picograms or less
              on casework samples with mixtures of more than two people in
              LCN=s B in OCME=s LCN validation that Mr. Lien=s response to
              Commissioner Scheck was nevertheless correct?

       A.     Well, there wasn=t a specific test that was done on samples less
              than 25 picograms with more than two people, but the LCN
              validation taken as a whole demonstrates that we can get reliable
              results on those type of samples, so Mr. Lien=s answer was correct.

O=Connor deposition, ECF No. 146, pp. 186-187, lines 22B12.

       The government points out that Dr. O=Connor=s deposition testimony in the Stajic

case relates to mixed samples.        As previously mentioned, the underB25 picogram


       5
        It should be noted that Dr. O=Connor=s March 20, 2017 deposition obviously preceded
the September 1, 2017, letter by the Legal Aid Society and Federal Defenders of New York and
the December 4, 2017, response of the DNA Subcommittee.

                                            27
sample at issue here (Swab 8.4B15.03 picograms), according to OCME, is from a single

source. However, in that regard, Defendant made a second oral argument.

      By way of background as to this second oral argument, upon Defendant=s

application, forensic swabs from the crime scene, including Swab 8.3, were sent to Bode

Technology (ABode@) for independent analyses. As previously stated, Swab 8.3, like

Swab 8.4, was obtained from the umbrella=s lower latch mechanism found on the interior

metal shaft of the umbrella. As indicated above, OCME found that Swab 8.4 was from a

single source and that the profile developed for Swab 8.4 was consistent with the DNA

profile of Defendant, concluding that the probability of finding that match again in the

general population was 1 in 138 million people. With respect to Swab 8.3, while Bode

was unable to develop a profile for it, Bode concluded that it was consistent with a

mixture of at least two individuals, Exhibit # 1 to ECF No. 146. From this, Defendant

argues that the Court should view skeptically OCME=s results as to Swab 8.4, since it

attributed the sample to a single source, while Bode found that Swab 8.3, also obtained

from the umbrella=s lower latch mechanism was consistent with a mixture of at least two

individuals. The Court is not persuaded by this argument, since it appears grounded in

pure speculation. It calls upon the Court to assume either that the two swabs were taken

from the same exact spot on the lower latch mechanism (common sense dictates this

would be unlikely if not impossible, since the first swab would have seemingly removed

the DNA evidence from that spot to which it was applied), or the Court would have to

assume it would be impossible for one swab taken from a specific spot on the lower latch

mechanism to be from a single source, while a second swab obtained from a different

spot on the lower latch mechanism to be from a mixture of individuals.             Both

                                          28
assumptions are unsubstantiated by anything presented to the Court.

       The Court now turns its attention to the application of Rule 702 to the case law

and information, as detailed above, that it has before it. First, there can be no question

as to the first requirement for admissibility of the DNA evidence that the government

seeks to introduce: relevancy. It seems clear that with respect to the subject indictment,

the issue is the identity of the person responsible for the conduct alleged.

       As to the second requirement for admissibility, reliability, the Court has considered

the indicia of reliability identified in Rule 702, namely, (1) that the testimony is grounded

on sufficient facts or data; (2) that the testimony is the product of reliable principles and

methods; and (3) that the witness has applied the principles and methods reliably to the

facts of the case. The Court concludes that the LCN DNA results at issue meet the

requirements of Rule 702 for admissibility.    Moreover, the Court has considered where

applicable the additional factors bearing on reliability suggested by Daubert, i.e.,

(1) whether a theory or technique has been or can be tested; (2) whether the theory or

technique has been subjected to peer review and publication; (3) the technique=s known

or potential rate of error and the existence and maintenance of standards controlling the

technique=s operation; and (4) whether a particular technique or theory has gained

general acceptance in the relevant scientific community. See Daubert, 509 U.S. at

593B94. As to the Daubert factors, the Court concludes that LCN DNA testing, as

performed by OCME did gain general acceptance in the relevant scientific community

and did meet appropriate standard and review requirements.

       Further in reaching its determination, the Court has been mindful of the advice

from the Second Circuit that, Aa slight modification of an otherwise reliable method will

                                            29
not render an expert=s opinion per se inadmissible@Ca Ajudge should only exclude the

evidence if the flaw is large enough that the expert lacks >good grounds= for his or her

conclusions.@ Amorgianos v. Nat=l R.R. Passenger Corp., 303 F.3d at 267.          In short,

here, the Court finds that results obtained from LCN DNA testing do not amount to Ajunk

science,@ to which the courtroom should remain closed. Id. Rather, in this case, vigorous

cross-examination, presentation of contrary evidence, and careful instruction on the

burden of proof are the traditional and appropriate means of testing what the Court finds

to be admissible evidence. Daubert, 509 U.S. at 596.

      Finally, as indicated earlier, the Court is aware that in Morgan, this Circuit noted

that AOCME is discontinuing its use of LCN testing in favor of newer technology that

produces reliable results in most of the sensitivity range for which it previously employed

LCN testing.@ United States v. Morgan, 675 F. App=x at 56. However, the fact that OCME

now uses a different DNA testing kit called the Promega PowerPlex7 Fusion kit, which is

able to perform what would previously have been termed both low copy and high copy

DNA testing, down to the specified minimum sample size, in no way alters the Court=s

conclusions as to the admissibility of the LCN DNA results in this case. In that regard,

A[a]n old method is not unreliable simply because there has been scientific progress

since it was employed.@United States v. Williams, No. 3:13-cr-00764-WHO-1, 2017 WL

3498694, at * 6 (N.D. Cal. Aug. 15, 2017). While OCME is now relying on a more

advanced method of DNA testing, the Court has found, based upon the discussion

above, that LCN DNA testing was reliable with respect to the findings and conclusions at

issue in this case. See United States v. Williams, 2009 WL 1704986, at * 6 (C.D. Cal.

June 17, 2009).

                                           30
                                   CONCLUSION

      Accordingly, the Court denies both Defendant=s application to exclude DNA

evidence, and for a Daubert hearing, ECF No. 81.

DATED:       September 6, 2019
             Rochester, New York


                                              /s/ Charles J. Siragusa
                                              CHARLES J. SIRAGUSA
                                              United States District Judge




                                         31
